Exhibit 10.15

 

GRANITE BROADCASTING CORPORATION
MANAGEMENT STOCK PLAN



As Amended and Restated January 1, 2003

 

1.                                      Purpose.

 

The purpose of this plan is to keep senior executives of experience and ability
in the employ of Granite Broadcasting Corporation and to compensate them for
their contributions to the growth and profits of the Company and its
Subsidiaries and thereby induce them to continue to make such contributions in
the future.

 

2.                                      Definitions.

 

For purposes of this Plan, the following terms will have the definitions set
forth below:

 

(a)                                  “Award” shall mean a Bonus Share award or a
Performance Award determined in accordance with the terms of the Plan.

 

(b)                                 “Board” shall mean the Company’s Board of
Directors.

 

(c)                                  “Bonus Shares” shall mean the shares of
Common Stock (Nonvoting) of the Company reserved pursuant to Section 3 of the
Plan that are awarded to a Participant pursuant to Section 6 of the Plan.

 

(d)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(e)                                  “Committee” shall mean a committee of at
least two members of the Board appointed by the Board to administer the Plan and
to perform the functions set forth herein and who are “non-employee directors”
within the meaning of Rule 16b-3 as promulgated under Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and who are
also “outside directors” within the meaning of Section 162(m) of the Code.

 

(f)                                    “Common Stock (Nonvoting)” shall mean the
common stock (Nonvoting), par value $0.01 per share, of the Company.

 

(g)                                 “Company” shall mean Granite Broadcasting
Corporation.

 

(h)                                 “Covered Employee” shall have the meaning
set forth in Section 162(m)(3) of the Code.

 

(i)                                     “Effective Date” shall have the meaning
set forth in Section 16 of the Plan.

 

(j)                                     “Eligible Employee” shall have the
meaning set forth in Section 7(a) of the Plan.

 

(k)                                  “Fair Market Value” per share of Common
Stock (Nonvoting) as of a particular date shall mean (i) the last reported sale
price of a share of Common Stock (Nonvoting) on the Nasdaq Small Cap Market or
such other national quotation system or exchange on which the Common Stock
(Nonvoting) is then trading on the last trading date immediately prior to such

 

--------------------------------------------------------------------------------


 

date or, if there is no such sale on the relevant date, then on the last
previous day on which a sale was reported; or (ii) if the Company’s Common Stock
(Nonvoting) is not listed or admitted to trading on any national quotation
system or exchange on such date, the Fair Market Value shall be the value
established by the Board in good faith.

 

(l)                                     “Participant”  shall mean an Eligible
Employee to whom Bonus Shares or Performance Awards are allocated under this
Plan.

 

(m)                               “Performance Award”  shall have the meaning
set forth in Section 4 of the Plan.

 

(n)                                 “Performance Goals” shall mean or may be
expressed in terms of any one or more of the following business criteria: 
revenue; earnings before interest, taxes, depreciation and amortization; funds
from operations; funds from operations per share; operating income; pre or after
tax income; cash available for distribution; cash available for distribution per
share; net earnings; earnings per share; return on equity; return on assets;
share price performance; improvements in the Company’s attainment of expense
levels; implementing or completion of critical projects, including, without
limitation, improvement in the Company’s credit and/or achieving debt refinance;
or improvement in cash-flow (before or after tax).  A Performance Goal may be
measured over a Performance Period on a periodic, annual, cumulative or average
basis and may be established on a corporate-wide basis or established with
respect to one or more operating units, divisions, Subsidiaries, acquired
businesses, minority investments, partnerships or joint ventures.

 

(o)                                 “Performance Objective” shall mean the level
or levels of performance required to be attained with respect to specified
Performance Goals in order for a Participant to become entitled to specified
rights in connection with an Award.  The Committee may provide for adjustments
to performance to eliminate the effects of changes for restructuring,
extraordinary items, discontinued operations, other non-recurring charges, the
cumulative effects of accounting changes, each as defined in United States
Generally Accepted Accounting Principles, that occur during a Performance
Period, in each case, to preserve the economic intent of any Performance Award;
provided, that, with respect to Performance Awards granted to Covered Employees,
any such adjustments shall only be made to the extent that the Award will still
qualify as “performance-based compensation” under Section 162(m) of the Code.

 

(p)                                 “Performance Period” shall mean the calendar
year, or such other shorter or longer period designated by the Committee, during
which performance will be measured in order to determine a Participant’s
entitlement to receive payment of an Award.

 

(q)                                 “Plan” shall mean the Granite Broadcasting
Corporation Management Stock Plan.

 

(r)                                    “Subsidiary” or “Subsidiaries” shall mean
a corporation or corporations of which the Company owns, directly or indirectly,
shares having a majority of the ordinary voting power for the election of
directors.

 

2

--------------------------------------------------------------------------------


 

3.                                      Share Reserve.

 

(a)                                  Share Reserve for Bonus Shares and
Performance Awards.  The Company will establish a Bonus Share and Performance
Award reserve to which will be credited 2,000,000 shares of the Common Stock
(Nonvoting) of the Company. Should such shares, due to a stock split or stock
dividend or combination of shares or any other change, or exchange for other
securities, by reclassification, reorganization, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into, or
exchanged for, a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares then remaining in
the reserve shall be appropriately adjusted to reflect such action. If any such
adjustment results in a fractional share, the fraction shall be disregarded.

 

(b)                                 Adjustments to Reserve. Upon the allocation
of shares hereunder, the reserve will be reduced by the number of shares so
allocated and, upon the forfeiture of any previously allocated shares, the
reserve shall be increased by such number of shares, and such shares may again
be the subject of allocations hereunder.

 

(c)                                  Payment of Bonus Shares or Performance
Awards.  The Committee shall in its sole discretion determine the distribution
of Performance Awards and Bonus Shares, both of which, to the extent payable in
shares of Common Stock (Nonvoting), may be paid from authorized but unissued
shares or from treasury shares.  All authorized and unissued shares of Common
Stock (Nonvoting) issued in settlement of Bonus Shares or Performance Awards in
accordance with the Plan shall be fully paid and non-assessable shares and free
from preemptive rights.

 

4.                                      Awards.

 

Awards under the Plan may consist of (i) Bonus Shares or (ii) stock or cash
Awards based on achievement of Performance Goals (“Performance Awards”).  Awards
shall be subject to the terms and conditions of the Plan and, in accordance with
Section 8(a), may be evidenced by an agreement containing such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.

 

5.                                      Performance Awards.

 

(a)                                  Types of Performance Awards.  The Committee
may grant Performance Awards to Eligible Employees in the form of (i) actual
shares of Common Stock (Nonvoting), (ii) Common Stock (Nonvoting) units having a
value equal to an identical number of shares of Common Stock (Nonvoting) or
(iii) cash.  In the event that a share certificate is issued in respect of a
Performance Award before such Award is earned, such certificate shall be
registered in the name of the Participant, but shall be held by the Company
until the time the shares issued pursuant to a Performance Award are earned. 
The vesting or exercise of a Performance Award may be conditioned on any
combination of the achievement of one or more Performance Objectives as the
Committee shall determine at the time of grant.  The length of any Performance
Period shall be determined by the Committee in its sole discretion.  The
Committee shall also determine in its sole discretion whether Performance Awards
shall be paid in cash, shares of Common Stock (Nonvoting), or a combination of
cash and shares of Common Stock

 

3

--------------------------------------------------------------------------------


 

(Nonvoting), based on the Fair Market Value of the Common Stock (Nonvoting) on
the date the Award is earned.

 

(b)                                 Performance Objectives. With respect to each
Performance Award, the Committee shall establish the Performance Objective
consisting of one or more business criteria permitted as Performance Goals
hereunder, one or more levels of performance with respect to each such criteria,
and the amount or amounts payable or other rights that the Participant will be
entitled to upon achievement of such levels of performance.  The Performance
Objective shall be established by the Committee prior to, or reasonably promptly
following the inception of, a Performance Period but, to the extent required by
Section 162(m) of the Code, by no later than the earlier of the date that is
ninety days after the commencement of the Performance Period or the day prior to
the date on which twenty-five percent of the Performance Period has elapsed. 
More than one Performance Goal may be incorporated in a Performance Objective,
in which case achievement with respect to each Performance Goal may be assessed
individually or in combination with each other.  Performance Objectives shall be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code.  Performance Objectives may differ for Performance Awards granted to any
one Participant or to different Participants.  A Performance Award to a
Participant who is a Covered Employee shall (unless the Committee determines
otherwise) provide that in the event of the Participant’s termination of service
prior to the end of the Performance Period for any reason, such Performance
Award will be payable only (i) if the applicable Performance Objectives are
achieved and (ii) to the extent, if any, as the Committee shall determine.

 

(c)                                  Certification.  Following the completion of
each Performance Period, the Committee shall certify in writing, in accordance
with the requirements of Section 162(m) of the Code, whether the Performance
Objectives and other material terms of the Performance Award have been achieved
or met.  Unless the Committee determines otherwise, Performance Awards shall not
be settled until the Committee has made the certification specified under this
Section 5(c).

 

(d)                                 Adjustment.  The Committee may, in its
discretion, reduce or eliminate the amount of payment with respect to the
Performance Award to a Covered Employee, notwithstanding the achievement of
specified Performance Objectives.

 

(e)                                  Maximum Amount Payable.  With respect to
all Performance Periods ending in any one calendar year, the  maximum amount
which may be earned by any single Participant under all Performance Awards
granted under the Plan shall be limited to $3,500,000.  In applying this annual
limit with respect to any Performance Award that is not entirely settled in
cash, the Fair Market Value of any shares of Common Stock (Nonvoting) or other
property earned by a Participant shall be measured as of the close of the
applicable Performance Period.

 

6.                                      Bonus Shares.

 

Subject to such performance and employment conditions as the Committee may
determine, Bonus Shares may be granted by the Committee to Eligible Employees
under the Plan.  Any Bonus Shares granted under this Section 6 may be forfeited
to the extent so provided in the Award agreement, as determined by the
Committee.  Payment of Bonus Share Awards

 

4

--------------------------------------------------------------------------------


 

made under this Section 6, which are based on the value of Common Stock
(Nonvoting), may be settled in Common Stock (Nonvoting) or in cash or in a
combination thereof (based upon the Fair Market Value of the Common Stock
(Nonvoting) on the date of payment), all as determined by the Committee in its
sole discretion. Any such cash payment shall be made to the Participant as of
the date or dates on which the Award vests and/or becomes payable, and shall be
equal to the Fair Market Value of the shares of Common Stock (Nonvoting) of the
Company underlying the vesting portion of such Award that is being settled in
cash.

 

7.                                      Eligibility and Making of Grants.

 

(a)                                  Eligible Employees.  Any salaried executive
employee of the Company or any Subsidiary (including officers and directors,
except for persons serving as directors only) shall be eligible to receive
Awards pursuant to the Plan (each an “Eligible Employee”).

 

(b)                                 Selection by the Committee.  The Committee
may from time to time select Eligible Employees to whom to award Performance
Awards and/or Bonus Shares in accordance with the other terms and conditions of
this Plan.  In selecting those Eligible Employees to whom to allocate Bonus
Shares and/or Performance Awards and in determining the amount of Bonus Shares
and/or Performance Awards to allocate, the Committee shall consider the position
and responsibilities of the Eligible Employees, the value of their services to
the Company and its Subsidiaries and such other factors as the Committee deems
pertinent.

 

(c)                                  Participation in Stock Option Plans.  A
person who has received options to purchase stock under any stock option plan of
the Company or a Subsidiary may exercise the same in accordance with their
terms, and will not by reason thereof be ineligible to receive Awards under this
Plan.

 

(d)                                 Limit on Number of Allocable Shares.  The
total number of shares of Common Stock (Nonvoting) that may be allocated
pursuant to this Plan shall not exceed the amount available therefor in the
share reserve specified in Section 3(a).

 

8.                                      Form of Grants.

 

(a)                                  Award Agreement.  If deemed necessary by
the Committee, any Award granted under the Plan may be evidenced by an Award
agreement between the Company and the Participant incorporating the terms and
conditions set forth in the Plan, together with such other terms and conditions
not inconsistent with the Plan.

 

(b)                                 Forfeiture on Termination.  Except as
otherwise provided in an individual Award agreement, if a Participant terminates
employment with the Company or its Subsidiaries for any reason (other than death
or disability as defined in Section 22(e)(3) of the Code), any Bonus Shares
allocated to such Participant that were to be issued as of a date following the
Participant’s termination date shall be forfeited and any Performance Award that
has not been earned shall be forfeited.  If a Participant’s employment with the
Company or its Subsidiaries terminates due to death or disability (as defined
above), all outstanding Bonus Shares (whenever originally granted) of such
Participant shall vest as of the date of death or termination of employment due
to disability and in the sole discretion of the Company, any Performance Award
that has not been earned shall be paid in whole or in part or it shall terminate
without payment.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Notice.  When an Award is made, the
Committee shall advise the Participant and the Company thereof by delivery of
written notice.

 

9.                                      Investment Purpose.

 

The Company may require that, in acquiring any shares of Common Stock
(Nonvoting), the Participant agree with, and represent to, the Company, in
writing, that the Participant is acquiring such shares of Common Stock
(Nonvoting) for the purpose of investment and with no present intent to
transfer, sell, or otherwise dispose of such shares except for such distribution
by a legal representative as shall be required by will or the laws of any
jurisdiction in winding up the estate of any Participant. Such shares shall be
transferable thereafter only if the proposed transfer is permitted under the
Plan and if, in the opinion of counsel (who shall be satisfactory to the
Company), such transfer at such time complies with applicable securities laws.

 

10.                               Issuance.

 

After a Participant satisfies the requirements of any Award, shares of Common
Stock (Nonvoting) payable in connection with the Award shall be promptly issued
to the Participant. Unless otherwise provided in an Award agreement, the
Participant shall not be required to make any payment to the Company upon the
payment, allocation or issuance of any Award, except that the Company shall
withhold all amounts required to be withheld by law in respect of federal, state
and local taxes, social security payments and the like in accordance with
Section 12(b) of the Plan.

 

11.                               Administration and Interpretation of the Plan.

 

(a)                                  The Committee shall have exclusive power,
discretion and final authority to administer Awards and provisions under the
Plan relating to Awards, including but not limited to Performance Objectives,
Performance Goals and Performance Periods.  Any determination by the Committee
in carrying out, administering, or construing this Plan relating to Awards shall
be final and binding for all purposes and upon all interested persons and their
heirs, successors, and personal representatives.

 

(b)                                 It is the intent of the Company that the
Plan satisfy, and be interpreted in a manner that satisfies, the applicable
requirements of Rule 16b-3 as promulgated under Section 16 of the Exchange Act
so that Participants will be entitled to the benefit of Rule 16b-3, or any other
rule promulgated under Section 16 of the Exchange Act, and will not be subject
to short-swing liability under Section 16 of the Exchange Act.  Accordingly, if
the operation of any provision of the Plan would conflict with the intent
expressed in this Section 11(b), such provision to the extent possible shall be
interpreted and/or deemed amended so as to avoid such conflict.

 

(c)                                  All costs and expenses incurred in the
operation and administration of this Plan will be borne by the Company.

 

12.                               Special Provisions.

 

(a)                                  Deferral of Awards. The Committee shall be
authorized to establish procedures pursuant to which the payment of any Award
may be deferred voluntarily by the Participant or

 

6

--------------------------------------------------------------------------------


 

mandatorily by the Company.  Subject to the provisions of the Plan and any Award
agreement, a Participant may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, cash dividends, or cash payments in
amounts equivalent to cash dividends on shares, with respect to the number of
shares of Common Stock (Nonvoting) covered by the Award, as determined by the
Committee, in its sole discretion, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional shares or
otherwise reinvested.

 

(b)                                 Withholding. Upon the vesting or payment of
any Award or portion thereof under the Plan, the Committee shall, in its sole
discretion, have the right to require any Participant, and such Participant by
accepting the Awards granted under the Plan agrees, to pay to the Company the
amount of any taxes which the Company shall be required to withhold with respect
thereto.  With the consent of the Committee, in its sole discretion, if the
Award is settled in shares of Common Stock (Nonvoting), a Participant may elect
to pay to the Company an amount equal to the amount of the taxes which the
Company shall be required to withhold by delivering to the Company shares of
Common Stock (Nonvoting) having a Fair Market Value equal to the amount of the
withholding tax obligation as determined by the Company.

 

(c)                                  Nontransferability.  No Award shall be
assignable or transferable by the Participant, otherwise than by will or the
laws of descent and distribution.

 

(d)                                 Unfunded Status of Awards; Creation of
Trusts.  The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation.  With respect to any amounts payable to a Participant
pursuant to an Award, nothing contained in the Plan (or in any documents related
thereto), nor the creation or adoption of the Plan, the grant of any Award, or
the taking of any other action pursuant to the Plan shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company; provided, that, the Committee may authorize the
creation of trusts and deposit therein cash or other property or make other
arrangements, to meet the Company’s obligations under the Plan.  Such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant.  The trustee of such trusts may be authorized to dispose of trust
assets and reinvest the proceeds in alternative investments, subject to such
terms and conditions as the Committee may specify in accordance with applicable
law.

 

(e)                                  Exemption Under Section 162(m) of the Code.
Performance Awards issued under the Plan are intended to be exempt from the
application of Section 162(m) of the Code, which restricts under certain
circumstances the Federal income tax deduction for compensation paid by a public
company to Covered Employees in excess of $1 million per year.  The Committee
may, without stockholder approval, amend the Plan retroactively or prospectively
to the extent it determines necessary in order to comply with any subsequent
clarification of Section 162(m) of the Code required to preserve the Company’s
Federal income tax deduction for compensation paid pursuant to Performance
Awards granted under the Plan.

 

7

--------------------------------------------------------------------------------


 

13.                               Limitations.

 

(a)                                  No Right to Allocation.  No person will at
any time have any right to receive an allocation of Bonus Shares or Performance
Awards hereunder and no person will have authority to enter into an agreement
for the making of an allocation or to make any representation or warranty with
respect thereto.

 

(b)                                 Rights of Participants.  Participants who
receive Bonus Shares or Performance Awards allocations will have no rights in
respect thereof other than those set forth in the Plan, and such rights may not
be assigned or transferred. Before issuance of shares of Common Stock
(Nonvoting), no such shares will be earmarked for a Participant’s accounts nor
will such Participants have any rights as stockholders with respect to such
shares and, subject to Section 3, no adjustment shall be made for dividends or
distributions or other rights in respect of any share for which the record date
is prior to the date on which Participant shall become the holder of record
thereof.

 

(c)                                  No Right to Continued Employment.  Neither
the Company’s action in establishing the Plan, nor any action taken by it or by
the Board or the Committee under the Plan, nor any provision of the Plan, will
be construed as giving any person the right to continue in the employ of the
Company or any Subsidiary.

 

(d)                                 Limitation on Actions.  Every right of
action by or on behalf of the Company or by any shareholder against any past,
present, or future member of the Board, the Committee, or any officer or
employee of the Company arising out of or in connection with this Plan shall,
regardless of the place where the action may be brought and regardless of the
place of residence of such director, committee member, officer or employee,
cease and be barred by the expiration of three years from the later of:

 

(i)                                     the date of the act or omission in
respect of which such right of action arises; or

 

(ii)                                  the first date upon which there has been
made generally available to shareholders an annual report of the Company and a
proxy statement for the annual meeting of shareholders following the issuance of
such annual report, which annual report and proxy statement alone, or together
set forth, for the related period, the amount of the allocations.

 

In addition, any and all rights of action by any employee (past, present or
future) against the Company or any member of the Committee arising out of or in
connection with this Plan will, regardless of the place where the action may be
brought and regardless of the place of residence of any Committee member, cease
and be barred by the expiration of three years from the date of the act or
omission in respect of which such right of action arises.

 

14.                               Amendment, Suspension or Termination of Plan.

 

The Board may amend, suspend or terminate the Plan in whole or in part at any
time; provided that such amendment will not affect adversely rights or
obligations with respect to allocations previously made; and provided further,
that no modification of the Plan by the Board without approval of the
stockholders will (i) increase the maximum number of shares of

 

8

--------------------------------------------------------------------------------


 

Common Stock (Nonvoting) in the share reserve pursuant to Section 3 if such
approval is required under any applicable law, regulation or listing exchange
rule; (ii) change the provisions of Section 5 with respect to the total amount
payable with respect to any Performance Awards that may be granted under the
Plan; or (iii) render any member of the Committee eligible to receive an
allocation at any time while such person is serving on the Committee.

 

15.                               Governmental Compliance.

 

Each Award under the Plan shall be subject to the requirement that if at any
time the Committee shall determine that the listing, registration or
qualification of any shares of Common Stock (Nonvoting) issuable or deliverable
under such Award upon any national quotation system or securities exchange or
under any Federal or state law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition thereof or in
connection therewith, no such shares of Common Stock (Nonvoting) may be issued
or delivered unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

 

16.                               Effective Date.

 

The original effective date of this Plan was April 27, 1993.  This amended and
restated Plan is effective on January 1, 2003 (the “Effective Date”), subject to
subsequent approval thereof by the Company’s stockholders at the next meeting of
stockholders to occur after the Effective Date, and shall remain in effect until
it has been terminated pursuant to Section 14.  If the Plan is not approved by
the stockholders at such meeting, any Performance Awards granted under the Plan
before the date of such annual meeting shall be void ab initio and of no further
force and effect.  Unless the Company determines to submit the Plan and the
definition of “Performance Goal” to the Company’s stockholders at the first
stockholder meeting that occurs in the fifth year following the year in which
the Plan was last approved by stockholders (or any earlier meeting designated by
the Board), in accordance with the requirements of Section 162(m) of the Code,
and such stockholder approval is obtained, then no further Performance Awards
shall be made under the Plan after the date of such stockholder meeting.

 

17.                               Governing Law.

 

The Plan will be governed by the laws of the State of New York without regard to
its conflict of law principles.

 

9

--------------------------------------------------------------------------------